Citation Nr: 1222908	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1944 to June 1946.  He died in March 2004.  The appellant is the Veteran's surviving spouse. 

This case was remanded by the Board of Veterans' Appeals (Board) in October 2011 to the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) in an attempt to determine whether the Veteran was exposed to mustard gas in service.  A subsequent response from the Department of Defense (DoD) Mustard Gas Manager was received by VA and added to the claims file.

Based on the above-noted action, there has been substantial compliance with the October 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not in effect for any disability. 



2.  The Veteran died in March 2004.  The Certificate of Death lists the primary cause of death as chronic obstructive pulmonary disease (COPD) due to or as a consequence of congestive heart failure (CHF) due to as a consequence of coronary artery disease (CAD). 

3.  The Veteran's exposure to mustard gas has not been verified, nor is there any probative evidence suggesting that his death was related to the circumstances of his military service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.300, 3.303, 3.309, 3.311, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  2004). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. 
§ 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include the following elements: 

A statement of the conditions, if any, for which a veteran was service connected at the time of death; 

An explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 

An explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

The record reflects that the RO provided the appellant with the notice required under the VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007), by letter dated in November 2009.  At the time of the Veteran's death, service connection was not in effect for any disability.  In the letter, the appellant was advised of the criteria for service connection for the cause of the Veteran's death as well as provided information as to the assistance VA would provide in helping her secure evidence in support of the claim. 

The Board acknowledges VA has not obtained a medical opinion with respect to the appellant's cause-of-death claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322  (Fed. Cir. 2008), however, the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a claim based on the cause of Veteran's death, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion for a cause of death claim under 38 U.S.C.A. 
§ 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to this type of claim.  Id.  

Nevertheless, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(holding that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim as the evidence shows that the Veteran's heart and lung disorders were not of service origin. 

With regard to the appellant's contention that the Veteran was exposed to mustard gas, this case was remanded in October 2011 to obtain evidence relevant to his exposure to mustard gas in service.  Pursuant to M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22, c (change date September 29, 2006), the RO contacted the Compensation and Pension Service's Mustard Gas Manager in November 2011 with the available relevant information (the Veteran's name, service number, social security number, service dates, and branch of service) and received a response that DoD was unable to ascertain any exposure based on the information provided. 

The RO's actions constitute a "reasonably exhaustive search" of all available options with regard to obtaining the Veteran's service personnel records, which have been obtained, and verifying his exposure to mustard gas and other chemicals.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  As detailed above, the RO followed the M21-1MR procedures when attempting to verify his chemical exposure.  The appellant and her representative have not identified or submitted any additional service personnel records or identified an alternate source for VA to search.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error).  The Board concludes that based on the forgoing, the RO has satisfied the duty to assist the appellant with regard to obtaining the Veteran's service personnel records and verifying his chemical exposure through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant. 

The appellant has been accorded many opportunities to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2011).  She has retained the services of a representative and has been provided numerous opportunities to present evidence or argument in support of her claim. 



Analysis of the Claim

The Veteran's surviving spouse alleges that the Veteran was exposed to mustard gas during service and that such exposure led to the development of heart and lung diseases that caused his death. 

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2011). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2011). 

The pertinent regulation with regard to claims based on the chronic effects of exposure to mustard gas and Lewisite, 38 C.F.R. § 3.316, provides that: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2011). 

Under 38 C.F.R. § 3.316, the Veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability (if one of the prescribed medical conditions) and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. 
§ 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

The Veteran died on March [redacted], 2004.  His death certificate shows that the immediate cause of death was COPD due to CHF as a result of CAD.  The approximate interval between the onset of each disease and death was noted to be "years."  An autopsy was not performed. 

At the time of the Veteran's death, service connection was not in effect for any disability. 

Service treatment records contain no complaints, findings, or diagnoses of heart or lung disease and no heart or lung disability was manifested within the first 
post-service year. 

According to medical reports from Champlain Valley Physicians Hospital, dated in February and May 1984, the Veteran, who had a history of heavy smoking, had an acute myocardial infarction.  Results of a Thallium Myocardial Stress Study were consistent with CAD.
According to a September 1984 statement from T. Robbins, M.D., the Veteran had had a heart attack in January 1984.  The Veteran reported a lot of stress on the job.  He was considered totally impaired.

Private treatment reports from June 1995 to March 2004, including from Champlain Valley Physicians Hospital, reveal severe COPD and superimposed bronchitis in December 1997.  The diagnoses on the Veteran's final hospitalization in March 2004 were end-stage COPD, intractable CHF, and severe ischemic cardiomyopathy.

Private treatment records from J. O. DeJordy, M.D., dated from April 1998 to April 2006, reveal a finding of skin cancer beginning in April 1998.  Dr. DeJordy noted in April 2006 that although he could not rule out a causal relationship between exposure to mustard gas and subsequent skin cancer, he also could not say that there was a causal relationship.

VA treatment records for June 2003 reveal assessments of severe COPD; hyperlipidemia, not under control; and mild anemia.

A May 2005 statement from R. F. Ultee, M.D., reveals that he had treated the Veteran for many years and that the Veteran had had severe COPD.  Dr. Ultee had been told that the Veteran was exposed to mustard gas in service.  Dr. Ultee opined that mustard gas may have made a significant contribution to the Veteran's lung disease.

In response to a December 2005 VA request for information on the Veteran's mustard gas exposure, it was reported by DoD in March 2006 that there was no evidence that the Veteran was exposed to mustard gas.

According to an October 2007 letter from E. T., a neighbor of the Veteran, she heard the Veteran talk about his service exposure to mustard gas.

In response to a second written attempt in November 2011 from VA for information on the Veteran's possible service exposure to mustard gas, the DoD was unable to ascertain any exposure for the Veteran based on the information provided.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of the heart or lung disease that caused his death. 

Further, the first diagnosis of either heart or lung disease is not until January 1984, more than 37 years after the Veteran's separation from service, when he had a heart attack.  Severe COPD was diagnosed in December 1997.  Thus, the objective evidence of record reveals that the Veteran's heart and lung disease did not develop until many years after his separation from service.  The Board would also note that it was reported that the Veteran was described in 1984 as a heavy smoker.  

The appellant's main contention is not that the Veteran developed the heart and lung disease that resulted in his death during service but rather that he was exposed to mustard gas in service, which caused heart and lung disease, as well as skin cancer.  Verified or corroborated exposure to mustard gas or Lewisite would entitle the Veteran to service connection for COPD under the provisions of 38 C.F.R. 
§ 3.316.  As reflected above, the RO has been unable to verify that the Veteran was exposed to mustard gas or Lewisite in service despite VA attempts to obtain objective verification in 2005 and 2011.  In fact, the DoD has confirmed that there is no evidence that the Veteran was exposed to mustard gas in service.  The appellant has not been able to provide any specific information as to when and where the Veteran was exposed to mustard gas.  Moreover, even if he was exposed to gas in service, there is no evidence that it was mustard gas or Lewisite.  Consequently, the Board does not find the appellant's statements and the October 2007 lay statement that he was exposed to mustard gas in service to be credible.  
Although Dr. Ultee noted in May 2005 that mustard gas may have made a significant contribution to the Veteran's lung disease, Dr. Ultee's conclusion that the Veteran was exposed to mustard gas was based on the Veteran's subjective history, which has not been verified.  With respect to the appellant's contention that the Veteran's skin cancer is further proof that he was exposed to mustard gas, the Board notes that the Veteran's skin cancer was not diagnosed until many years after service discharge and that Dr. DeJordy could not determine in his April 2006 statement whether exposure to mustard gas did or did not cause the Veteran's skin cancer.

Importantly, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the appellant's assertions that the Veteran was exposed to mustard gas are not credible because they are not supported by the other evidence of record and this account of his exposure does not "inspire belief."  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."). 


For these foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


